Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: the last line of paragraph [0002] begins with the word “come”.  It is believed it should be “some”.  
Appropriate correction is required.
Claim Objections
Claims 1, 8, and 15 objected to because of the following informalities: - for example, line 4 of claim 1 includes a comma between “first portion” and “to an element block”.  It does not appear the comma is necessary.  The same issue is found in claims 8 and 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 6, the claim recites, “…reading additional data associated with a boundary.”  Claim 5 which claim 6 is dependent on recites, “…iteratively identifying a boundary within…” It is not clear if the two instances of “a boundary” are the same or different.  If they are the same then claim 6 should recite “the boundary”.  If different, the two terms should be clearly distinguished from one another.
Referring to claims 13, the claim has the same issue as explained in claim 6 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to abstract idea without significantly more.     Claims 1-20 recite a method and corresponding computer system and program product storing program instructions, thus, the claims fall within the statutory class of a “process” and “manufacture” or “machine”.     The claims recites the following limitations: “reading a first portion of a data set to a burst block having a first data format; transforming a sub-portion of the first portion, to an element block having a second data format; processing the sub-portion, wherein the processing yields a first results set; transforming the first results set to the first data format of the burst block; and writing the first results set to the burst block”. The Examiner finds these limitations use mathematical formulas and calculations to perform transforming data from a first format to a second format and back to a first format on the claimed “sub-portion of a first portion”.     Thus, the claimed concept of transforming data uses mathematical formulas and calculations that fall within the “Mathematical Concepts” grouping of abstract ideas. See Section | of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The Examiner further finds the claim does not recite an additional element reflecting an improvement in the functioning of a computer, or an improvement to other technology or technical field. See e.g., the analysis in Board of Appeals Decision mailed on July, 9 2020 in Application No. 14/827,150. Accordingly, this judicial exception is not integrated into a practical application because the claim does not recite additional limitations or elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the Examiner finds the claim does not recite additional elements that transform the nature of the claim into a patent-eligible application and therefore, the claim is not patent eligible.     The dependent claims recite further calculating steps for the processing of the data portion based on the use of mathematical formulas. As discussed, the claimed concept of transforming data to different formats uses mathematical formulas and calculations that fall within the “Mathematical Concepts” grouping of abstract ideas. See Section | of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. Here, mathematical relationships manipulate and calculating existing information to generate data in another format. This judicial exception is not integrated into a practical application because the claim does not recite additional limitations or elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the Examiner finds the claims do not recite additional elements that transform the nature of the claim into a patent-eligible application and therefore, the claims are not patent eligible.
Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed "one or more computer readable storage devices" can be interpreted to include both transitory and non-transitory embodiments. Transitory embodiments are not directed to statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
          A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112